DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-12 &15 are rejected under 35 U.S.C. 103 as being unpatentable over McCoskey, Pub. No.: US 20080258014 A1, in view of Thompson et al., Pub. No.: US 20150037624 A1.

Regarding claim 1, McCoskey discloses a method of landing an aircraft, comprising: 
applying an electrical charge to a landing gear of the aircraft ([0018] The present invention provides a kinetic landing energy conversion, transfer, storage and redistribution system for an aircraft incorporating at least one wheel supporting the aircraft for landing and takeoff coupled with a motor/generator capable of operating in the dynamic The motor/generator is mounted to and operated by rotation of a wheel to create electrical energy from the motor's operating dynamic regeneration mode. The energy generated is transferred to an induction discharge and energy pick up shoe which is structurally connected to the wheel trucks or strut of the aircraft and is electrically connected to the generator. The induction shoe draws the electrical energy from that motor/generator creating a motion resisting load from the motor/generator.);
McCoskey is not explicitly disclosing “measuring a discharge rate of the electrical charge”. However;
Thompson et al., US 20150037624 A1, teaches System and Method of Cell Block Voltage Analytics to Improve Balancing Effectiveness and Identify Self-discharge Rate and discloses;
measuring a discharge rate of the electrical charge ([0024] The discharge rate for cells C and D over multiple cycles 330 illustrate that between discharge cycle 310 and discharge cycle 320, the discharge rate for cell C remained constant at about 3%. On the other hand, the discharge rate for cell D demonstrated an increase over time to the point where, at cycle 320, the battery cell stack was determined to have failed. In a particular embodiment, a BMU similar to BMU 140 operates to implement a discharge rate guardband 306, such that when a cell block is determined to have a discharge rate that is at or greater than the discharge rate guardband, the BMU provides an alert 332 to the host system that indicates that the battery cell stack is in danger of failure. In a particular embodiment, a user of the host system can act upon the alert to replace the battery cell stack or the cell block that triggered the alert, as needed or desired. In a particular embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with previous measurements of the discharge rate for the particular battery cell, and is not based upon a comparison with another battery cell. In another embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with a look-up table value.).
Thompson et al. teaches that these features are useful in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine charge/discharge cycles and to prevent the cell balancing module (see Abstract).

 Further McCoskey discloses;
from the landing gear ([0040] “regulatable discharge rates” & “the same runway induction grid used to recover the landing energy and transmit to the capacitor bank would also function to reverse transmit that energy back to the wheel motor/generators to effect the traction drive mode at takeoff of another aircraft. This same energy redistribution need can enable the use by other ground operations vehicles.); and
determining contact of the landing gear with a surface from the discharge rate ([0055] Further, the system by means of tire rotation pre-spin up minimizes the inertial start up spike loads, which spike load would otherwise be incurred by touch down spin up from a dead stopped wheel motion condition. This condition occurs at initial high speed runway contact of the tires while they are not rotating. Capability for initial spin up of the main gear tires prior to landing will reduce the excess tire wear now experienced at landing touch down. This mode of operation will also reduce the very high inertial loads currently experienced by the structure, which allows a structure credit. The structural credit will allow downsizing the supporting gear structures in material cross sectional requirements as they are currently required to withstand instantaneous high loads experienced by those structures at initial touch down contact. & [0063] If the operational mode is landing, landing gear main circuit breakers 88 provide a primary sensor for system operation. With the anding gear sensed as not on the ground 90 wheel spin up control 92 is provided to the motor contollers. In an exemplary embodiment, sensed altitude is then used to cut off wheel spin up power prior to aircraft touchdown. With the landing gear sensed as on the ground, apply brakes control signaling 94 is provided to the motor controllers based on a determination of normal, emergency or refused take-off controls 96. Based on input from the integrated speed and steering control by the pilot, brake commands 98 are provided to modify braking commands to the motor controller to extend the stopping distance for optimum operation.).

Regarding claim 2, McCoskey discloses the method of claim 1 further comprising determining a type of surface in contact with the landing gear from the discharge rate ([0036] Currently deicing represents a high maintenance cost at many airports located in northern latitudes. These costs are further increased by the high maintenance costs of runway and taxiway surface condition maintenance being driven by constant repairs needed to cracks, spalling and potholes as are caused by the freezing and thawing of the moisture absorbed into the paving material. These conditions are mitigated by employing embodiments of the present invention. The embodiments disclosed herein keep the pavement above freezing by using the electrical resistance inherent within the conductive grid elements imbedded within the paving surface or the resistance within the conductive surface paving materials themselves which as are either imbedded into or applied over the surface of the runways and taxiways. All electrically conductive elements or surface coatings have a degree of electrical resistance, which creates heat. That heat created by resistance from offloading the kinetic landing energy from aircraft is imparted to the runways and taxiway surfaces. Similarly, the resistance in the conductive elements creates heat when the recovered electrical energy is conducted back to an aircraft or other ground operations vehicle when used for ground mobility with electric traction motors as will be described in greater detail subsequently. Electrical resistance during the initial energy recovery, taxiing and ground operations vehicle demands warms the runway and taxiway surfaces and keeps those surfaces deiced and above freezing temperature. This 

Regarding claim 4, McCoskey discloses the method of claim 1 further comprising determining the contact of the landing member with the surface ([0024] This system also employs an actuation systems which automatically activates the brakes at aircraft touch down on landing. The system is activated by either a ground proximity probe or by a sensor which is activated within the strut hydraulic suspension system which activates the dynamic motor/brake when a predetermined load is applied down onto the wheels. This is accomplished by the compression of the suspension system engaging a brake activation system which may be either, electrical, mechanical or electromechanical. & [0054] “Once the wheels are spun up to near landing speed by powering the wheel motor/generators, then power is withdrawn so that the wheel motor/generators are ready to begin operating in the dynamic braking and regeneration mode upon touch down. By having the wheel pre-spun up to near landing speed a significant reduction in tire wear can be achieved which represents a significant cost reduction to the airline. & [0055] Further, the system by means of tire rotation pre-spin up minimizes the inertial start up spike loads, which spike load would otherwise be incurred by touch down spin up from a dead stopped wheel motion condition. This condition occurs at initial high speed runway contact of the tires while they are not rotating. Capability for initial spin up of the main gear tires prior to landing will reduce the excess tire wear now experienced at landing touch down. This mode of operation will also reduce the very high inertial loads currently experienced by the structure, which allows a structure credit.” & [0060] “All motor/generators are sequenced and power balanced with a common interactive controller. As shown in FIGS. 4 and 5, the motor generator units on each wheel truck are controlled by one or more motor controllers 60. Energy from the motor/generators in generator mode is fed through induction shoes 12 to the ground grid or conductive runway surface element as previously described or a mode is landing, landing gear main circuit breakers 88 provide a primary sensor for system operation. With the landing gear sensed as not on the ground 90 wheel spin up control 92 is provided to the motor contollers. In an exemplary embodiment, sensed altitude is then used to cut off wheel spin up power prior to aircraft touchdown. With the landing gear sensed as on the ground, apply brakes control signaling 94 is provided to the motor controllers based on a determination of normal, emergency or refused take-off controls 96. Based on input from the integrated speed and steering control by the pilot, brake commands 98 are provided to modify braking commands to the motor controller to extend the stopping distance for optimum operation.).
McCoskey is not explicitly disclosing “comparing the measured discharge rate to a previous discharge rate”. However;
Thompson et al., US 20150037624 A1, teaches System and Method of Cell Block Voltage Analytics to Improve Balancing Effectiveness and Identify Self-discharge Rate and discloses;
by comparing the measured discharge rate to a previous discharge rate obtained when the landing gear is in free air ([0024] The discharge rate for cells C and D over multiple cycles 330 illustrate that between discharge cycle 310 and discharge cycle 320, the discharge rate for cell C remained constant at about 3%. On the other hand, the discharge rate for cell D demonstrated an increase over time to the point where, at cycle 320, the battery cell stack was determined to have failed. In a particular embodiment, a BMU similar to BMU 140 operates to implement a discharge rate guardband 306, such that when a cell block is determined to have a discharge rate that is at or greater than the discharge rate guardband, the BMU provides an alert 332 to the host system that indicates that the battery cell stack is in danger of failure. In a particular embodiment, a user of the host system can act upon the alert to replace the battery cell stack or the cell block that triggered the alert, as needed or desired. In a particular embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with previous measurements of the discharge rate for the particular battery cell, and is not based upon a comparison with another battery cell. In another embodiment, the 
Thompson et al. teaches that these features are useful in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine charge/discharge cycles and to prevent the cell balancing module (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Thompson et al. with the system disclosed by McCoskey in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine, during a first charge cycle, that the first cell has reached an over-voltage threshold before the second cell, to determine, during a discharge cycle, that the first cell has reached an under-voltage threshold before the second cell, to identify the first cell as having a lower capacity than the second cell based upon the determination that the first cell reached the over-voltage threshold before the second cell and upon the determination that the first cell reached the under-voltage threshold before the second cell, and to prevent, during another charge cycle, the cell balancing module (see Abstract).

Regarding claim 5, McCoskey discloses the method of claim 1, wherein the landing gear is one of a tire and a landing skid of the aircraft ([0012] Spoilers provide an additional benefit to for optimizing the functional requirements of slowing down and stopping an aircraft that must be retained. That additional benefit is to spoil the lift generated by the wings, and thereby transfer the weight needed for tire to runway braking friction down onto the wheels. & [0055] Further, the system by means of tire rotation pre-spin up minimizes the inertial start up spike loads, which spike load would otherwise be incurred by touch down spin up from a dead stopped wheel motion condition. This condition occurs at initial high speed runway contact of the tires while they are not rotating. Capability for initial spin up of the main gear tires prior to landing will reduce the excess tire wear now experienced at landing touch down. This mode of operation will also reduce the very high inertial loads currently experienced by the structure, which allows a structure credit. The 

Regarding claim 8, McCoskey discloses the method of claim 1, further comprising 
applying the electrical charge ([0018] The present invention provides a kinetic landing energy conversion, transfer, storage and redistribution system for an aircraft incorporating at least one wheel supporting the aircraft for landing and takeoff coupled with a motor/generator capable of operating in the dynamic regeneration mode. The motor/generator is mounted to and operated by rotation of a wheel to create electrical energy from the motor's operating dynamic regeneration mode. The energy generated is transferred to an induction discharge and energy pick up shoe which is structurally connected to the wheel trucks or strut of the aircraft and is electrically connected to the generator. The induction shoe draws the electrical energy from that motor/generator creating a motion resisting load from the motor/generator.  & [0020] In exemplary embodiments, the system employs an energy storage system acting as the load to store discharged electrical energy created by the motor/generator braking system.);
McCoskey is not explicitly disclosing “measuring the discharge rate a plurality of times using a charge/discharge/cycle”. However;
Thompson et al., US 20150037624 A1, teaches System and Method of Cell Block Voltage Analytics to Improve Balancing Effectiveness and Identify Self-discharge Rate and discloses;
measuring the discharge rate a plurality of times using a charge/discharge/cycle ([0024] The discharge rate for cells C and D over multiple cycles 330 illustrate that between discharge cycle 310 and discharge cycle 320, the discharge rate for cell C remained constant at about 3%. On the other hand, the discharge rate for cell D demonstrated an increase over time to the point where, at cycle 320, the battery cell stack was determined to have failed. In a particular embodiment, a BMU similar to BMU 140 operates to implement a discharge rate guardband 306, such that when a cell block is determined to have a discharge rate that is at or greater than the discharge rate guardband, the BMU provides an alert 332 to the host system that indicates that the battery cell stack is in danger of failure. In a particular embodiment, a user of the host system can act upon the alert to replace the battery cell stack or the cell block that triggered the alert, as needed or desired. In a particular embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with previous measurements of the discharge rate for the particular battery cell, and is not based upon a comparison with another battery cell. In another embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with a look-up table value.).
Thompson et al. teaches that these features are useful in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine charge/discharge cycles and to prevent the cell balancing module (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Thompson et al. with the system disclosed by McCoskey in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine, during a first charge cycle, that the first cell has reached an over-voltage threshold before the second cell, to determine, during a discharge cycle, that the first cell has reached an under-voltage threshold before the second cell, to identify the first cell as having a lower capacity than the second cell based upon the determination that the first cell reached the over-voltage threshold before the second cell and upon the determination that the first cell reached the under-voltage threshold before the second cell, and to prevent, during another charge cycle, the cell balancing module (see Abstract).
 Further McCoskey discloses;
applied to the landing gear  ([0024] This system also employs an actuation systems which automatically activates the brakes at aircraft touch down on landing. The system is activated by either a ground proximity probe or by a sensor which is activated within the strut hydraulic suspension system which activates the dynamic motor/brake when a predetermined load is applied down onto the wheels. This is accomplished by the 

Regarding claim 9, McCoskey discloses a landing assembly of an aircraft, comprising: 
a landing gear ([0063] “If the operational mode is landing, landing gear main circuit breakers 88 provide a primary sensor for system operation.”). 
a charging circuit configured to apply a charge to the landing gear ([Abstract] “This provides the generator circuit for conversion of the rotational energy of the wheel to electrical energy and creates braking drag. In exemplary embodiments, the system employs an energy storage system acting as the load to store electrical potential energy created by the generator. & [0018] The present invention provides a kinetic landing energy conversion, transfer, storage and redistribution system for an aircraft incorporating at least one wheel supporting the aircraft for landing and takeoff coupled with a motor/generator capable of operating in the dynamic regeneration mode. The motor/generator is mounted to and operated by rotation of a wheel to create electrical energy from the motor's operating dynamic regeneration mode. The energy generated is transferred to an induction discharge and energy pick up shoe which is structurally connected to the wheel trucks or strut of the aircraft and is electrically connected to the generator. The induction shoe draws the electrical energy from that motor/generator creating a motion resisting load from the motor/generator); 
McCoskey is not explicitly disclosing “measuring a discharge rate of the electrical charge”. However;
Thompson et al., US 20150037624 A1, teaches System and Method of Cell Block Voltage Analytics to Improve Balancing Effectiveness and Identify Self-discharge Rate and discloses;
a sampling circuit configured to measure a discharge rate of the electrical charge ([0024] The discharge rate for cells C and D over multiple cycles 330 illustrate that between discharge cycle 310 and discharge cycle 320, the discharge rate for cell C remained constant at about 3%. On the other hand, the discharge rate for cell D demonstrated an increase over time to the point where, at cycle 320, the battery cell stack was determined to have failed. a BMU similar to BMU 140 operates to implement a discharge rate guardband 306, such that when a cell block is determined to have a discharge rate that is at or greater than the discharge rate guardband, the BMU provides an alert 332 to the host system that indicates that the battery cell stack is in danger of failure. In a particular embodiment, a user of the host system can act upon the alert to replace the battery cell stack or the cell block that triggered the alert, as needed or desired. In a particular embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with previous measurements of the discharge rate for the particular battery cell, and is not based upon a comparison with another battery cell. In another embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with a look-up table value.).
Thompson et al. teaches that these features are useful in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine charge/discharge cycles and to prevent the cell balancing module (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Thompson et al. with the system disclosed by McCoskey in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine, during a first charge cycle, that the first cell has reached an over-voltage threshold before the second cell, to determine, during a discharge cycle, that the first cell has reached an under-voltage threshold before the second cell, to identify the first cell as having a lower capacity than the second cell based upon the determination that the first cell reached the over-voltage threshold before the second cell and upon the determination that the first cell reached the under-voltage threshold before the second cell, and to prevent, during another charge cycle, the cell balancing module (see Abstract).
 Further McCoskey discloses;
from the landing gear ([0040] “regulatable discharge rates” & “the same runway induction grid used to recover the landing energy and transmit to the capacitor bank would  and 
a processor configured to determine a contact between the landing gear and a surface from the discharge rate ([0055] Further, the system by means of tire rotation pre-spin up minimizes the inertial start up spike loads, which spike load would otherwise be incurred by touch down spin up from a dead stopped wheel motion condition. This condition occurs at initial high speed runway contact of the tires while they are not rotating. Capability for initial spin up of the main gear tires prior to landing will reduce the excess tire wear now experienced at landing touch down. This mode of operation will also reduce the very high inertial loads currently experienced by the structure, which allows a structure credit. The structural credit will allow downsizing the supporting gear structures in material cross sectional requirements as they are currently required to withstand instantaneous high loads experienced by those structures at initial touch down contact. & [0063] If the operational mode is landing, landing gear main circuit breakers 88 provide a primary sensor for system operation. With the landing gear sensed as not on the ground 90 wheel spin up control 92 is provided to the motor contollers. In an exemplary embodiment, sensed altitude is then used to cut off wheel spin up power prior to aircraft touchdown. With the landing gear sensed as on the ground, apply brakes control signaling 94 is provided to the motor controllers based on a determination of normal, emergency or refused take-off controls 96. Based on input from the integrated speed and steering control by the pilot, brake commands 98 are provided to modify braking commands to the motor controller to extend the stopping distance for optimum operation.).

Regarding claim 10, McCoskey discloses the landing assembly of claim 9, wherein the processor is further configured to determine a type of surface in contact with the landing gear from the discharge rate ([0036] Currently deicing represents a high maintenance cost at many airports located in northern latitudes. These costs are further increased by the high maintenance costs of runway and taxiway surface condition maintenance being driven by 

Regarding claim 11, McCoskey discloses the landing assembly of claim 9, wherein the processor is further configured to determine the contact of the landing member with the surface ([0024] This system also employs an actuation systems which automatically activates the brakes at aircraft touch down on landing. The system is activated by either a ground proximity probe or by a sensor which is activated within the strut hydraulic suspension system which activates the dynamic motor/brake when a predetermined load is applied down onto the wheels. This is accomplished by the compression of the suspension system engaging a brake activation system which may be either, electrical, mechanical or electromechanical. & [0054] “Once the wheels are spun up to near landing speed by e dynamic braking and regeneration mode upon touch down. By having the wheel pre-spun up to near landing speed a significant reduction in tire wear can be achieved which represents a significant cost reduction to the airline. & [0055] Further, the system by means of tire rotation pre-spin up minimizes the inertial start up spike loads, which spike load would otherwise be incurred by touch down spin up from a dead stopped wheel motion condition. This condition occurs at initial high speed runway contact of the tires while they are not rotating. Capability for initial spin up of the main gear tires prior to landing will reduce the excess tire wear now experienced at landing touch down. This mode of operation will also reduce the very high inertial loads currently experienced by the structure, which allows a structure credit.” & [0060] “All motor/generators are sequenced and power balanced with a common interactive controller. As shown in FIGS. 4 and 5, the motor generator units on each wheel truck are controlled by one or more motor controllers 60. Energy from the motor/generators in generator mode is fed through induction shoes 12 to the ground grid or conductive runway surface element as previously described or a portion of that power is directed to the on-board storage capacitor bank 67.“ & [0063] If the operational mode is landing, landing gear main circuit breakers 88 provide a primary sensor for system operation. With the landing gear sensed as not on the ground 90 wheel spin up control 92 is provided to the motor contollers. In an exemplary embodiment, sensed altitude is then used to cut off wheel spin up power prior to aircraft touchdown. With the landing gear sensed as on the ground, apply brakes control signaling 94 is provided to the motor controllers based on a determination of normal, emergency or refused take-off controls 96. Based on input from the integrated speed and steering control by the pilot, brake commands 98 are provided to modify braking commands to the motor controller to extend the stopping distance for optimum operation.).
McCoskey is not explicitly disclosing “comparing the measured discharge rate to a previous discharge rate”. However;
Thompson et al., US 20150037624 A1, teaches System and Method of Cell Block Voltage Analytics to Improve Balancing Effectiveness and Identify Self-discharge Rate and discloses;
by comparing a current discharge rate to a previous discharge rate obtained when the landing member is in free air ([0024] The discharge rate for cells C and D over multiple cycles 330 illustrate that between discharge cycle 310 and discharge cycle 320, the discharge rate for cell C remained constant at about 3%. On the other hand, the discharge rate for cell D demonstrated an increase over time to the point where, at cycle 320, the battery cell stack was determined to have failed. In a particular embodiment, a BMU similar to BMU 140 operates to implement a discharge rate guardband 306, such that when a cell block is determined to have a discharge rate that is at or greater than the discharge rate guardband, the BMU provides an alert 332 to the host system that indicates that the battery cell stack is in danger of failure. In a particular embodiment, a user of the host system can act upon the alert to replace the battery cell stack or the cell block that triggered the alert, as needed or desired. In a particular embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with previous measurements of the discharge rate for the particular battery cell, and is not based upon a comparison with another battery cell. In another embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with a look-up table value.)
Thompson et al. teaches that these features are useful in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine charge/discharge cycles and to prevent the cell balancing module (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Thompson et al. with the system disclosed by McCoskey in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine, during a first charge cycle, that the first cell has reached an over-voltage threshold before the second cell, to determine, during a discharge cycle, that the first cell has reached an under-voltage threshold before the second cell, to identify the first cell as having a lower capacity than the  

Regarding claim 12, McCoskey discloses the landing assembly of claim 9, wherein the landing member is one of a tire and a landing skid ([0012] Spoilers provide an additional benefit to for optimizing the functional requirements of slowing down and stopping an aircraft that must be retained. That additional benefit is to spoil the lift generated by the wings, and thereby transfer the weight needed for tire to runway braking friction down onto the wheels. & [0055] Further, the system by means of tire rotation pre-spin up minimizes the inertial start up spike loads, which spike load would otherwise be incurred by touch down spin up from a dead stopped wheel motion condition. This condition occurs at initial high speed runway contact of the tires while they are not rotating. Capability for initial spin up of the main gear tires prior to landing will reduce the excess tire wear now experienced at landing touch down. This mode of operation will also reduce the very high inertial loads currently experienced by the structure, which allows a structure credit. The structural credit will allow downsizing the supporting gear structures in material cross sectional requirements as they are currently required to withstand instantaneous high loads experienced by those structures at initial touch down contact.).

Regarding claim 15, McCoskey discloses the landing assembly of claim 9, wherein 
the charging circuit applies the electrical charge ([Abstract] “This provides the generator circuit for conversion of the rotational energy of the wheel to electrical energy and creates braking drag. In exemplary embodiments, the system employs an energy storage system acting as the load to store electrical potential energy created by the generator. & [0018] The present invention provides a kinetic landing energy conversion, transfer, storage and redistribution system for an aircraft incorporating at least one wheel supporting the aircraft for landing and takeoff coupled with a motor/generator capable of operating in the dynamic regeneration mode. The motor/generator is mounted to and operated by rotation of a wheel to create electrical energy from the motor's operating dynamic regeneration mode. The energy generated is transferred to an induction discharge and energy pick up shoe which is structurally connected to the wheel trucks or strut of the aircraft and is electrically connected to the generator. The induction shoe draws the electrical energy from that motor/generator creating a motion resisting load from the motor/generator); and 
McCoskey is not explicitly disclosing “measuring the discharge rate a plurality of times using a charge/discharge/cycle”. However;
Thompson et al., US 20150037624 A1, teaches System and Method of Cell Block Voltage Analytics to Improve Balancing Effectiveness and Identify Self-discharge Rate and discloses;
the sampling circuit measures the discharge rate a plurality of times according to a charge/discharge cycle provided by the processor ([0024] The discharge rate for cells C and D over multiple cycles 330 illustrate that between discharge cycle 310 and discharge cycle 320, the discharge rate for cell C remained constant at about 3%. On the other hand, the discharge rate for cell D demonstrated an increase over time to the point where, at cycle 320, the battery cell stack was determined to have failed. In a particular embodiment, a BMU similar to BMU 140 operates to implement a discharge rate guardband 306, such that when a cell block is determined to have a discharge rate that is at or greater than the discharge rate guardband, the BMU provides an alert 332 to the host system that indicates that the battery cell stack is in danger of failure. In a particular embodiment, a user of the host system can act upon the alert to replace the battery cell stack or the cell block that triggered the alert, as needed or desired. In a particular embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with previous measurements of the discharge rate for the particular battery cell, and is not based upon a comparison with another battery cell. In another embodiment, the indication that a battery cell is in danger of failure is made based upon a comparison of the discharge rate of the cell with a look-up table value.).
Thompson et al. teaches that these features are useful in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine charge/discharge cycles and to prevent the cell balancing module (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Thompson et al. with the system disclosed by McCoskey in order to perform cell balancing between a cells in a battery cell stack, and a controller operable to determine, during a first charge cycle, that the first cell has reached an over-voltage threshold before the second cell, to determine, during a discharge cycle, that the first cell has reached an under-voltage threshold before the second cell, to identify the first cell as having a lower capacity than the second cell based upon the determination that the first cell reached the over-voltage threshold before the second cell and upon the determination that the first cell reached the under-voltage threshold before the second cell, and to prevent, during another charge cycle, the cell balancing module (see Abstract).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCoskey, Pub. No.: US 20080258014 A1, in view of Thompson et al., Pub. No.: US 20150037624 A1 and further in view of WANG, Pub. No.: US 20200317338 A1.

Regarding claim 3, McCoskey discloses the method of claim 2. 
McCoskey is not explicitly disclosing “the type of surface being from land, water or cement”, however 
WANG, US 20200317338 A1, teaches UNMANNED AERIAL VEHICLE, CONTROL SYSTEM AND METHOD THEREOF, AND UNMANNED AERIAL VEHICLE LANDING CONTROL METHOD and discloses that 
further comprising determining the type of surface from at least one of land, water, and cement ([0299] “In some implementation modes, the image collector 741 may include a camera (not shown) and an image processing element (not shown). The camera is used for acquiring an object surface image of a landing destination of the unmanned aerial 100, and transmitting the image into the image processing element. The image processing element identifies an object type in the image according to differences between different spectrum features of different objects. Specifically, the image processing element is pre-set therein with simulated spectrum features of objects such as water, vegetation, soil and cement ground.” The image processing element, after acquiring the object surface image of the landing destination, for an object presented by the image, constructs and calculates reflectivity of the object, to acquire spectrum features of the object in the image.”).
Wang teaches that these features are useful in order to provide an unmanned aerial vehicle with a control device which includes a landing surface detection assembly to detect a landing destination of the unmanned aerial vehicle (see para. [0005]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Wang with the system disclosed by McCoskey in order to provide an unmanned aerial vehicle with a control device which includes a landing surface detection assembly to detect a landing destination of the unmanned aerial vehicle (see para. [0005]).

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over McCoskey, Pub. No.: US 20080258014 A1, in view of Thompson et al., Pub. No.: US 20150037624 A1 and further in view of SUNDARA-RAJAN, Pub. No.: US 20170255293 A1.

Regarding claim 6, McCoskey discloses the method of claim 5, wherein the landing gear is a tire, further comprising applying the charge to a conductive element within the tire ([0062] “A determination is made if the desired operation is associated with landing or takeoff/ground operations 84. If in a take-off/ground operations mode 86, input from the pilot in the form of commands from the integrated speed and steering control is provided to the motor controllers which draw power through the induction shoe from the induction grid or conductive surface in the taxiway or runway for actuation of the motor/generators as traction motors. & [0063] If the operational mode is landing, landing gear main circuit 
McCoskey is not explicitly disclosing “determining contact from a change in capacitance and conductive element”, however 
SUNDARA-RAJAN, US 20170255293 A1, teaches FORCE SENSING USING CAPACITIVE TOUCH SURFACES and discloses; 
determining a contact force between the tire and the surface from a change in capacitance between the tire and the conductive element ([0008] In yet another general aspect, a computing device can include at least one controller, and a touch-sensitive input device configured to facilitate interaction by a user with a graphical user interface (GUI). The touch-sensitive input device can include a glass-plus-sensor module including a cover glass including a top surface and a bottom surface, and at least two electrodes attached to the bottom surface of the cover glass, the at least two electrodes having an associated self-capacitance. The touch-sensitive input device can further include a display device having a top surface and a bottom surface, the computing device being configured to render the GUI on the display device, an optically clear adhesive layer (OCA) layer attaching the bottom surface of the cover glass to the top surface of the display device, and a ground plane attached to the bottom surface of the display device. The at least one controller and the touch-sensitive input device can be collectively configured to detect contact of a conductive element with the top surface of the cover glass, and based on the detected contact, determine, for each of the at least two electrodes, a self-capacitance associated with the electrode, and calculate a force applied by the contact of the conductive element with the top surface of the cover glass based on the determined self-capacitance associated with each of the at least two electrodes. & [0009] Implementations can include one or more of the following features, alone or in combination with one or more other features. For example, the at least one controller can be configured to execute an application on the computing device, and provide the calculated applied force as input to the application. The conductive element can be one of a finger of a user and a stylist. The self-capacitance associated with the electrode can be a capacitance as measured between the electrode and the ground plane. The at least one controller and the touch-sensitive input device can be collectively configured to determine, for each of the at least two electrodes, a mutual capacitance between the at least two electrodes. Calculating a force applied by the contact of the conductive element with the top surface of the cover glass can be further based on the determined mutual capacitance between the at least two electrodes.
SUNDARA-RAJAN teaches that these features are useful in order for identifying contact with a surface of a touch-sensitive input device, identifying a location of the contact on the surface of the touch-sensitive input device, and calculating a change in a mutual capacitance. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by SUNDARA-RAJAN with the system disclosed by McCoskey in order for identifying contact with a surface of a touch-sensitive input device, identifying a location of the contact on the surface of the touch-sensitive input device, and calculating a change in a mutual capacitance..

Regarding claim 13, McCoskey discloses the landing assembly of claim 12.  wherein 
the landing member is a having a conductive element therein ([0062] “A determination is made if the desired operation is associated with landing or takeoff/ground operations 84. If in a take-off/ground operations mode 86, input from the pilot in the form of commands from the integrated speed and steering control is provided to the motor controllers which draw power through the induction shoe from the induction grid or conductive surface in the 
the charging circuit applies the charge to the conductive element and to the tire [0063] If the operational mode is landing, landing gear main circuit breakers 88 provide a primary sensor for system operation. With the landing gear sensed as not on the ground 90 wheel spin up control 92 is provided to the motor contollers. In an exemplary embodiment, sensed altitude is then used to cut off wheel spin up power prior to aircraft touchdown. With the landing gear sensed as on the ground, apply brakes control signaling 94 is provided to the motor controllers based on a determination of normal, emergency or refused take-off controls 96. Based on input from the integrated speed and steering control by the pilot, brake commands 98 are provided to modify braking commands to the motor controller to extend the stopping distance for optimum operation.).
McCoskey is not explicitly disclosing “determining contact from a change in capacitance and conductive element”, however 
SUNDARA-RAJAN, US 20170255293 A1, teaches FORCE SENSING USING CAPACITIVE TOUCH SURFACES and discloses,  
 the processor determines a contact force between the tire and the surface from a change in capacitance between the tire and the conductive element ([0008] In yet another general aspect, a computing device can include at least one controller, and a touch-sensitive input device configured to facilitate interaction by a user with a graphical user interface (GUI). The touch-sensitive input device can include a glass-plus-sensor module including a associated self-capacitance. The touch-sensitive input device can further include a display device having a top surface and a bottom surface, the computing device being configured to render the GUI on the display device, an optically clear adhesive layer (OCA) layer attaching the bottom surface of the cover glass to the top surface of the display device, and a ground plane attached to the bottom surface of the display device. The at least one controller and the touch-sensitive input device can be collectively configured to detect contact of a conductive element with the top surface of the cover glass, and based on the detected contact, determine, for each of the at least two electrodes, a self-capacitance associated with the electrode, and calculate a force applied by the contact of the conductive element with the top surface of the cover glass based on the determined self-capacitance associated with each of the at least two electrodes. & [0009] Implementations can include one or more of the following features, alone or in combination with one or more other features. For example, the at least one controller can be configured to execute an application on the computing device, and provide the calculated applied force as input to the application. The conductive element can be one of a finger of a user and a stylist. The self-capacitance associated with the electrode can be a capacitance as measured between the electrode and the ground plane. The at least one controller and the touch-sensitive input device can be collectively configured to determine, for each of the at least two electrodes, a mutual capacitance between the at least two electrodes. Calculating a force applied by the contact of the conductive element with the top surface of the cover glass can be further based on the determined mutual capacitance between the at least two electrodes.
SUNDARA-RAJAN teaches that these features are useful in order for identifying contact with a surface of a touch-sensitive input device, identifying a location of the contact on the surface of the touch-sensitive input device, and calculating a change in a mutual capacitance. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by ..

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCoskey, Pub. No.: US 20080258014 A1, in view of Thompson et al., Pub. No.: US 20150037624 A1 and further in view of O'Flaherty et al., Pub. No.: US 20190250640 A1.

Regarding claim 7, McCoskey discloses the method of claim 1. 
McCoskey is silent on “changing a parameter of a landing operation”, however;
O'Flaherty et al., US 20190250640 A1, teaches AERIAL VEHICLE TOUCHDOWN DETECTION and discloses; 
 	further comprising changing a parameter of a landing operation in response to determining the contact with the surface ([0063] “ In some embodiments, certain parameters associated with the rules 410 and/or machine learning models 412 may be adjusted through parameter adjustment inputs 414 to achieve certain operational requirements. Parameter adjustments 414 may be based on user inputs (e.g., received via a mobile device 104), perception inputs, etc. For example, as will be described in more detail, in some embodiments, one or more parameters of a rule 410 or machine learning model 412 may be adjusted based on semantic information associated with the physical environment in which the UAV 100 is landing such as a type of landing surface, people or animals present, etc. Parameter adjustments 414 may be made through software updates while the UAV 100 is not operating or may be made dynamically and on the fly, for example, in response to detected conditions in the physical environment. For example, based on observed wind conditions, parameters associated with the rules 410 and/or machine learning models 412 may be adjusted automatically while the UAV 100 is in flight. Similarly, a user may provide an input (e.g., via mobile device 104) indicating a type of surface that the UAV will land on (e.g., flat surface vs. caught out of the air by hand). 414 based on the user's input may then be fed into the touchdown detector module 408 to adjust the touchdown detection process to suit the type of landing surface.).
O'Flaherty et al. teaches that these features are useful in order for touchdown detection during autonomous landing by an aerial vehicle. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by O'Flaherty et al. with the system disclosed by McCoskey in order for touchdown detection during autonomous landing by an aerial vehicle. (see Abstract).

Regarding claim 14, McCoskey discloses the landing assembly of claim 9. 
McCoskey is silent on “changing a parameter of a landing operation”, however;
O'Flaherty et al., US 20190250640 A1, teaches AERIAL VEHICLE TOUCHDOWN DETECTION and discloses; 
wherein the processor provides an indication signal to the aircraft to change a parameter of a landing operation in response to determining the contact with the surface  ([0063] “ In some embodiments, certain parameters associated with the rules 410 and/or machine learning models 412 may be adjusted through parameter adjustment inputs 414 to achieve certain operational requirements. Parameter adjustments 414 may be based on user inputs (e.g., received via a mobile device 104), perception inputs, etc. For example, as will be described in more detail, in some embodiments, one or more parameters of a rule 410 or machine learning model 412 may be adjusted based on semantic information associated with the physical environment in which the UAV 100 is landing such as a type of landing surface, people or animals present, etc. Parameter adjustments 414 may be made through software updates while the UAV 100 is not operating or may be made dynamically and on the fly, for example, in response to detected conditions in the physical environment. For example, based on observed wind conditions, parameters associated with the rules 410 and/or machine learning models 412 may be adjusted automatically while the UAV 100 is in flight. Similarly, a user may provide an input (e.g., via mobile device 104) 414 based on the user's input may then be fed into the touchdown detector module 408 to adjust the touchdown detection process to suit the type of landing surface.).
O'Flaherty et al. teaches that these features are useful in order for touchdown detection during autonomous landing by an aerial vehicle. (see Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by O'Flaherty et al. with the system disclosed by McCoskey in order for touchdown detection during autonomous landing by an aerial vehicle. (see Abstract).



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cherepinsky, US 20190256220 A1, SYSTEM FOR RELIABLE LANDING GEAR CONTACT WITH IDENTIFICATION OF THE SURFACE,
Boyd et al., US 10198955 B1,	Drone marker and landing zone verification,
Huska et al., US 10068728 B2, Touchpad with capacitive force sensing,
Darilek, US 7808210 B2, Battery charge indication methods, battery charge monitoring devices, rechargeable batteries, and articles of manufacture,
MOOREHEAD, 	US 3188025, A	Means for take-off, cruise, and landing of subsonic and supersonic aircraft,
JENSEN, US 3154270 A, Amphibious landing gear for helicopter
appear to anticipate the current invention. See Notice of References cited.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEHRANG BADII/             Primary Examiner, Art Unit 3665